DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: claim 20 is a duplicate of claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (US Pub. 2018/0254226).
Iguchi discloses [Re claims 1 and 11] a method for manufacturing an electronic device, comprising: providing a substrate 201 (page 7, paragraph 112); forming a plurality of connecting pads 217 (page 8, paragraph 131) and a plurality of conductive portions 216 (page 7, paragraph 117) partially overlapped by the plurality of connecting pads 217 on a surface 201a of the substrate 201 (see fig. 9); forming a plurality of conductive lines 206 (page 7, paragraph 114) on the substrate 201 (see figs. 8 and 9), wherein the plurality of conductive lines 206 are electrically connected to the plurality of conductive portions 216 (page 7, paragraph 117; see fig. 9); bonding a plurality of light emitting units (202-204) (page 7, paragraph 112) to the plurality of connecting pads 217 (page 8, paragraph 131; see fig. 9); identifying a defective light emitting unit from the plurality of light emitting units (page 9, paragraph 144); removing the defective light emitting unit from a corresponding position on the substrate 201 (page 10, paragraph 153; fig. 12(1)); and bonding another light emitting unit to the corresponding position (page 10, paragraph 155; see figs. 12(2) and 12(3)).
Iguchi discloses [Re claims 2 and 12] wherein one of the plurality of connecting pads 217 is electrically connected to one of the plurality of conductive lines 206 through one of the plurality of conductive portions 216 (see fig. 9).
Iguchi discloses [Re claims 3 and 15] wherein the one of the plurality of conductive lines 206 is a data line (wiring patterns 206, which is conductive lines, are connected to data signals Ri, Gi and Bi; page 5, paragraph 81; see fig. 8; and also connected to a driver IC 205; page 7, paragraph 112; see figs. 8 and 9; so, the wiring patterns 206 are data lines).
Iguchi discloses [Re claims 4 and 16] wherein a portion of the one of the plurality of conductive lines 206 is overlapped with at least one of the plurality of light emitting units (202-204) (see fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Seo et al. (US Pub. 2017/0084561; hereinafter “Seo”).
[Re claims 5, 6, 17 and 18] Iguchi fails to disclose explicitly [Re claims 5 and 17] wherein further comprising applying a bonding material on the plurality of the connecting pads; and [Re claims 6 and 18] wherein the plurality of light emitting units are bonded to the plurality of connecting pads through the bonding material.
However, Seo discloses a solder layer 160 (a bonding material) (page 3, paragraph 36) is applied on a plurality of connection pads 220 (page 3, paragraph 35; see fig. 1), therefore, a semiconductor chip 100 is bonded to the plurality of connection pads 220 through the solder layer 160 (see fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a bonding material on a plurality of connection pads, as taught by Seo, in order to provide better and sufficient electrical connection between a semiconductor chip and a package substrate or a connection pad.

Allowable Subject Matter
Claims 7-10, 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 19 recite one of the plurality of connecting pads is directly connected to one of the plurality of conductive lines.  
Claim 9 recites an insulating layer is disposed between the plurality of connecting pads and the plurality of conductive portions.
Claim 13 recites an insulating layer is disposed between the one of the plurality of connecting pads and the one of the plurality of conductive portions.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 8, 10 and 14 variously depends from claim 7, 9 or 13, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 4, 2022